Title: From Alexander Hamilton to James McHenry, 13 February 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby 13. 1799
          
          I send you open for your perusal a letter for General Wilkinson dated yesterday. If there be nothing in it which you disapprove, you will oblige me by causing it to be forwarded without delay. I am as fast as possible putting other objects in train.
          With great respect I have the honor to be Sir Yr. very Obed Ser
          The Secretary at War
        